IN THE
                         TENTH COURT OF APPEALS

                                No. 10-16-00228-CR

TERRY A. GATLIN,
                                                           Appellant
v.

THE STATE OF TEXAS,
                                                           Appellee



                           From the 66th District Court
                               Hill County, Texas
                              Trial Court No. 37,192


                          MEMORANDUM OPINION


      Appellant Terry Gatlin pleaded guilty pursuant to a plea agreement to driving

while intoxicated, third offense or more. The trial court assessed Gatlin’s punishment at

ten years’ imprisonment but then suspended the confinement and placed him on

community supervision for ten years. The State subsequently filed a motion to revoke

Gatlin’s community supervision, alleging that he violated certain terms and conditions

of his community supervision. Gatlin pleaded “true” to the allegations. Accordingly, the
trial court revoked Gatlin’s community supervision and sentenced him to ten years’

imprisonment. This appeal ensued.

        Pursuant to Anders v. California, 386 U.S. 738, 744, 87 S. Ct. 1396, 1400, 18 L. Ed. 2d
493 (1967), Gatlin’s court-appointed appellate counsel filed a brief and motion to

withdraw with this Court, stating that her review of the record yielded no grounds of

error upon which an appeal can be predicated. Counsel’s brief meets the requirements

of Anders as it presents a professional evaluation demonstrating why there are no

arguable grounds to advance on appeal. See In re Schulman, 252 S.W.3d 403, 407 n.9 (Tex.

Crim. App. 2008) (“In Texas, an Anders brief need not specifically advance ‘arguable’

points of error if counsel finds none, but it must provide record references to the facts

and procedural history and set out pertinent legal authorities.”) (citing Hawkins v. State,

112 S.W.3d 340, 343-44 (Tex. App.—Corpus Christi 2003, no pet.)); Stafford v. State, 813
S.W.2d 503, 510 n.3 (Tex. Crim. App. 1991).

        In compliance with High v. State, 573 S.W.2d 807, 813 (Tex. Crim. App. [Panel Op.]

1978), Gatlin’s counsel has carefully discussed why, under controlling authority, there is

no reversible error in the trial court’s judgment. Counsel has informed this Court that

she has: (1) examined the record and found no arguable grounds to advance on appeal;

(2) served a copy of the brief and counsel’s motion to withdraw on Gatlin; and (3)




Gatlin v. State                                                                       Page 2
informed Gatlin of his right to review the record and to file a pro se response.1 See Anders,
386 U.S. at 744, 87 S.Ct. at 1400; Stafford, 813 S.W.2d at 510 n.3; see also Schulman, 252
S.W.3d at 409 n.23. Gatlin has filed a pro se response, but he raises no arguable grounds

to advance in this appeal.2

        Upon receiving an Anders brief, we must conduct a full examination of all the

proceedings to determine whether the case is wholly frivolous. Penson v. Ohio, 488 U.S.
75, 80, 109 S. Ct. 346, 349-50, 102 L. Ed. 2d 300 (1988). We have reviewed the entire record

and counsel’s brief and have found nothing that would arguably support an appeal. See

Bledsoe v. State, 178 S.W.3d 824, 827-28 (Tex. Crim. App. 2005) (“Due to the nature of

Anders briefs, by indicating in the opinion that it considered the issues raised in the briefs

and reviewed the record for reversible error but found none, the court of appeals met the

requirement of Texas Rule of Appellate Procedure 47.1.”); Stafford, 813 S.W.2d at 509.

Accordingly, the judgment of the trial court is affirmed.

        In accordance with Anders, Gatlin’s attorney has asked this Court for permission

to withdraw as counsel for Gatlin. See Anders, 386 U.S. at 744, 87 S.Ct. at 1400; see also

Schulman, 252 S.W.3d at 408 n.17 (quoting Jeffery v. State, 903 S.W.2d 776, 779-80 (Tex.



1 The Court of Criminal Appeals has held that “‘the pro se response need not comply with the rules of
appellate procedure in order to be considered. Rather, the response should identify for the court those
issues which the indigent appellant believes the court should consider in deciding whether the case
presents any meritorious issues.’” Schulman, 252 S.W.3d at 409 n.23 (quoting Wilson v. State, 955 S.W.2d
693, 696-97 (Tex. App.—Waco 1997, no pet.)).

2Counsel has informed this Court that she has provided the clerk’s and reporter’s records to Gatlin. See
Kelly v. State, 436 S.W.3d 313, 321-22 (Tex. Crim. App. 2014).
Gatlin v. State                                                                                  Page 3
App.—Dallas 1995, no pet.) (“If an attorney believes the appeal is frivolous, he must

withdraw from representing the appellant.                   To withdraw from representation, the

appointed attorney must file a motion to withdraw accompanied by a brief showing the

appellate court that the appeal is frivolous.”)). We grant counsel’s motion to withdraw.

Within five days of the date of this Court’s opinion, counsel is ordered to send a copy of

this opinion and this Court’s judgment to Gatlin and to advise him of his right to file a

petition for discretionary review.3 See TEX. R. APP. P. 48.4; see also Schulman, 252 S.W.3d

at 412 n.35; Ex parte Owens, 206 S.W.3d 670, 673 (Tex. Crim. App. 2006).




                                                            REX D. DAVIS
                                                            Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Affirmed
Opinion delivered and filed December 7, 2016
Do not publish
[CR25]




3No substitute counsel will be appointed. Should Gatlin wish to seek further review of this case by the
Texas Court of Criminal Appeals, he must either retain an attorney to file a petition for discretionary review
or must file a pro se petition for discretionary review. Any petition for discretionary review must be filed
within thirty days from the date of this opinion or from the date the last timely motion for rehearing was
overruled by this Court. See TEX. R. APP. P. 68.2. Any petition and all copies of the petition for discretionary
review must be filed with the Clerk of the Court of Criminal Appeals. See id. at R. 68.3. Any petition for
discretionary review should comply with the requirements of rule 68.4 of the Texas Rules of Appellate
Procedure. See id. at R. 68.4; see also Schulman, 252 S.W.3d at 409 n.22.
Gatlin v. State                                                                                         Page 4